UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

 

Integrated Process Solutions, Inc., Court File No.: 19-cv-00567
Hon.
Plaintiff,

DECLARATION OF LORI ARNOLD

vs. IN SUPPORT OF MOTION FOR
TEMPORARY RESTRAINING
Lanix LLC, Kevin Landsverk, and ORDER, EXPEDITED DISCOVERY,
Dylan Dyke, AND PRESERVATION OF EVIDENCE
Defendants.

 

Lori Arnold, being first duly sworn, declares as follows:

l. I am employed as Project Management & Corporate Secretary at Integrated
Process Solutions, Inc. (“IPS”). As a result of my position, I am very familiar With IPS’s
business operations, including but not limited to: (a) the methods and information IPS
relies on to secure new business, (b) the methods and information IPS uses to maintain
and deepen relationships With current customers, (c) the methods and information IPS
uses to gain a competitive advantage over other companies in the same or similar
market(s), and (d) the lifecycle of various kinds of proj ects IPS typically completes for its
customers.

2. IPS takes significant steps to protect the confidentiality of its information,
including but not limited to limiting access to its offices and computer systems, requiring
employees to use computer passwords, and purchasing insurance against data breaches.
IPS takes such steps because it derives a competitive and, therefore, economic advantage

simply by keeping some and/or all of that information confidential.

48 12-6248-9993

3. During his time at IPS, like other employees, defendant Kevin Landsverk
(“Landsverk”) utilized a mobile phone issued by IPS and a mobile phoneline paid for by
IPS.

4. After Landsverk resigned from employment, IPS obtained copies of text
messages exchanged between Landsverk and defendant Dylan Dyke (“Dyke”) through
the website of our mobile services provider (“Verizon”). We later received copies of
those texts from Xact, the computer forensics company that IPS hired.

5. I personally reviewed text messages between Landsverk and Dyke,
including the select text exchanges IPS has cited to in connection with its Motion for
Temporary Restraining Order, filed herewith. I can and hereby do attest that the excerpts
cited are true and correct representations of the texts IPS obtained from the Verizon
account and from Xact. A true and correct copy of excerpts of the recovered text
conversations between Landsverk and Dyke is attached hereto as Exhibit A.

6. The text exchanges contain or refer to information that IPS reasonably
believes is contidential, proprietary, and sensitive from a competitive standpoint,
including but not limited to:

0 financial and pricing information, including costs of work
perforrned;

0 custom technical drawings created in AutoCAD file
format, including IPS-created standards, and the databases
in which they reside;

0 project management processes and techniques;

¢ information about particular IPS employees, including
their expertise and compensation;

48 12-6248-9993

0 IPS’s IT security and systems; and
0 IPS’s methods and process for responding to project bids.

Additionally, the text exchanges, individually and in combination, show that Landsverk
shared and utilized IPS’s sensitive information for the express purpose of competing with
IPS.

7. IPS has significant value in the AutoCAD file format of the drawings that
Landsverk appears to have taken from IPS. This format contains confidential and trade
secret IPS-created standards, and IPS has spent a considerable amount of money
developing these standards.

8. Landsverk Was involved in the process of upgrading our files into
AutoCAD Electric and knows the effort IPS invested into creating “blocks” and
“schematics” to be utilized by the new software. As a project manager, Landsverk Was
involved in the process of identifying new products in his designs. IPS continues to add
to its “block” database weekly, giving Landsverk reason to maintain access to IPS’s
computer systems.

9. IPS also uses a Programable Logic Controller (“PLC”) program with IPS-
developed standards A PLC is an industrial digital computer which has been ruggedized
and adapted for the control of an activity (like utility plant operation) that requires high
reliability control and ease of programming and process fault diagnosis. IPS assembles
new projects from previously developed programs and “function blocks”. IPS also has
created HMI/OIT programming standards, which involves developing visual interface

programs with screens and symbols for plant operation. Much like the PLC

3
4812-6248-9993

programming, once created these programs can be updated and utilized for future
projects. IPS has invested hundreds of` hours of programming work into developing these
programs Each project IPS completes continues to build our library and make future
projects easier to develop. Landsverk contributed to this database through his IPS
employment, and he fully understands the value of reusing programs; he eludes to this
fact in his text messages with Dyke.

10. At all relevant times, IPS has taken affirmative steps to maintain this
information confidential and out of the hands of its competitors. The reason for this is
that IPS derives economic value simply by keeping this information confidential.

I declare under the penalty of perjury under the laws of the United States of
America that the foregoing is true and correct based upon my personal knowledge, except
as otherwise stated.

Dated: March 7, 2019 /s/Lori Arnola'
Lori Amold

48 l 2-6248-9993

EXHIBIT A

Sl\/|S l\/|essages (2873)

E-[DB_|BE-_MMBMEM_

130 To: +16517283436 Dyke Dylan 1127/2019 1/27/2019 9:49:03 PM(UTC+O) Outgoing Sent Don't you think getting into the vendor list should be
before quitting lPS?

142 To: +16517283436 Dyke Dylan 1126/2019 1/26/2019 11:16:10 PM(UTC+O) Outgoing Sent Wel| l gotta grab all my company email to a a .pst
and make sure l have all my contacts Sucks losing
contacts

147 From: +16517283436 Dyke Dylan 1126/2019 1/26)'2019 10:20:55 PM(UTC+O) incoming Read Step 1: Send price corvai needs to pay |PS for lamb

Weston for what has been complete with the
understanding that there is a high possibility you
won't be doing anymore for that job because lamb
wants to do own controls

Step 1 Note: you will need to be willing to take over
as Lanix for whatever is left from what we pay |PS
Step 2: 2 week notice iPS

Step 3A: get into corva|s vendor list

Step 313: possible finish lamb Weston with
remaining funds "stea|ing“ [Ps drawings

Step SC: As Lanix, send price (to be verbally
discussed) for JOTs conthemis

Step 3D: Take vacation/Etc. Operate as Lanix going
to Srnlthtielc|

156 From: +16517283436 Dyke Dylan 1126/2019 1126/2019 7:19:34 PM(UTC+O) incoming Read We will tell iPs that lamb is doing own controls
Which i need a what you've spent emai| so we could
tell lamb so possible cancel it anyway?

But the ultimate shit is if it's canceled canceled you
would only have conthenns

157 To: +16517283436 Dyke Dylan 1126/2019 1126/2019 7:18:48 PN|(UTC+O) Outgoing Sent Yeah for sure

158 From: +16517283436 Dyke Dylan 1126/2019 1/26)'2019 7:18:34 PM(UTC+O) incoming Read Turkey contherm set you up by yourself for a few
months |‘d think?

159 From: +16517283436 Dyke Dylan 1/26!2019 1/26!2019 7:18:15 PM(UTC+D) incoming Reac| At Lanix l mean

160 From: +16517283438 Dyke Dylan 1126/2019 1/26/2019 7:18:10 PM(UTC+O) incoming Read Wouid have to steal drawings and be ok with not
making too much

161 From: +16517283436 Dyke Dylan 1!26!2019 1/26/2019 7:17:45 PM(UTC+O) incoming Read Ok well how much does iPs have invested in lamb
Weston?

Why can‘t we just pay what we owe cancel rest PO
and then you take it as Lanix?

211 To: +16517283436 Dyke Dylan 1123/2019 1/23/2019 3:08:19 AM(UTC+O) Outgoing Sent l need to be here this week since it's a jack off week
for me. No work to do at lPS, can't pretend to be
busy much longer ;)

276 From: +16517283436 Dyke Dylan 1/22/2019 1122/2019 2:47:22 AM(UTC+O) incoming Read Waiting for Lanix .....

277

278

279

280

281

282

283

284

291

292

293

294

502

503

504

505

982

To: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan

From: +16517283436 Dyke Dylan

To: +16517283436 Dyke Dylan

To: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
From: +16517283436 Dyke Dylan
To: +16517283436 Dyke Dylan

To: +16517283436 Dyke Dylan

1111 From: +16517283436 Dyke Dylan

1112 To: +16517283436 Dyke Dylan

1113 From: +16517283436 Dyke Dylan

1114 To: +18517283436 Dyke Dylan

1/22;'2019

1722/2019

1122/2019

1122/2019

1/22/2019

1122/2019

1122/2019

1122/2019

1122/2019

1122/2019

1122/2019

1122/2019

1117/2019

1117/2019

1117/2019

1/17[2019

1111/2019

1/8/2019

118/2019

118/2019

118/2019

1122/2019 2:47;19 AM(u'rc+o)
1122/2019 2:47:17 AM(uTc+o)
1/22/2019 2;47:16 AM(u'rc+o)
1122/201 9 2:47:10 AM(uTc+o)
1/22/2019 2:47;07 AM(u'rc+o)
1/22;2019 2:46:52 AM(uTc+o)
1122/2019 2:46:46 AM(urc+o)
1122/201 9 2:46:35 AM(urc+o)
1122/2019 1:39:11 Aivi(urc+o)
1/22/2019 1:25:15 Alvi(urc+o)

1/22.'2019 1:24:49 AM(UTC+O)

1/22/2019 1:24:11 AM(UTC+O)

1/17/2019 1:21:36 AM(uTc+o)
1/17:2019 1:21;12 AM(uTc+o)
1117/2019 1:21:04 Alvi(urc+o)
1117/2019 1:20:57 AM(u'rc+o)
1/1 11201 9 2:52:55 Alvl(urc+o)
its/2019 12:57:19 Aivl(urc+o)
ira/2019 12;56:46 AM(uTc+o)
tie/2019 12:56;01 Aivl(u'rc+o)

118/2019 12:55:01 AM(UTC+O)

Outgoing
incoming
Outgoing
Outgoing
Outgoing
incoming
incoming
incoming
Outgoing
Outgoing

incoming

Outgoing

Outgoing
incoming
incoming
Outgoing
Outgoing
incoming
Outgoing
incoming

Outgoing

Sent

Read

Sent

Sent

Sent

Read

Read

Read

Sent

Sent

Read

Sent

Sent

Read

Read

Sent

Sent

Read

Sent

Read

Sent

Whatever :)

Contherms Hrstjob

Second

Perfect tirst job

Ster|ing would be such a blessing
Maybe get Sterling'?

Get Lanix, start with contherrns

Just want lamb to approve damn thing so you can
get done
Did you get Ster|ing eggs then‘????

Fingers crossed

Your weicome, just hope....we can get more than a
little sshe panel there now ..... sure they considering
options now

Yeah seemed that way. Mark must have got some
positive feedback from Jamie |‘m guessing. And l
never had to be onsite at all for that. Thanks for
setting that up dudei

Well l got bitter from lies

Bad attitude is a plague
Duh

¥eah. i wonder if i am infecting others to think less
of |PS?

Yeah that's pretty good. Shculd l feel bad for leaving
or not? Or for stealing 2 peop|e?

And as your company grows and "we" get known
then maybe | become partner

Yeah that seems reasonable

Yeah just throwing it out there

l'm pretty open to ideas

oEn m£ __m n .m£ __mo mecom m_aown_

.eE m__mo or>> z >__mt_o=_

=2:. ._mE._oI >_r_o ma 300 fmc 50 .>_nmn_ouq :mm>
nEm_ §§ ms xo_.c ~_:mo

2 222 235 _ soc se __s _as 2255
x_:m._ 5 mOm 2050 c_so ._:o> co

owo£ co fog cmc :o> .en__ 2 won cm£o __m o_os =._
02 >cmano 032“, 2 mci ocoE 20 mo>.m um£c_,w,_c©~
53 00 _mEoo ccom 50 omm=_mn owed __2 >=wmm_
iam

_oE §§ co >_._mw .mE£oEom pmm =_:o> _mI

52 20 moore aaa __5.2

v_om 525 mno._ co mc_£oz

52 52 02 2 esa_amez

0§

_mE._B m£ eEoo soz

_o.“

__mEm _mno._ __me 33 m_ Em_._o£ >E

00> 02 = :to>__, mn anew

~..QZ

mc=moo@

doc momv, 2

32 _mmE 90 m Lm>o co_~m€m>coo m 25 wEmcw w_c._.

22 95
2 __§.. 3a 9 622 5 esa 22 3 ne em a co

22

sam

Ummw_

sam

22

ucmw

amax

sam

Emm

comm

Ummy_

22

22

tamm

Emm

esa

ssi

esa

anew

sam

22

mEEooc_
mcmom~:O
@EEooc_
mcmom~_._O
mc._Eooe_
m_.__om§O
mc._Eoo:_
mcmanusz
mcmomSO
mEEooc_
mEEoog
m:mEooE
mEEoo:_
mcmom§O
mc._om§O
mcmEooc_
mEEooc_
mEEooE
mc_om§O
mcmom~:O

mc.Eooc_

6+0.5§¢ 225 22:5
8+0.5§< 2505 235
S+o:.;s_< 225 22`5
3+0.5§< 225 2225
3+05§< 292 22\5
3+05§< 25 § 22_5
8+05§< 525 22.5
3+05§< 225 22_5
S+o.:.§< e§s2 2255
8+05§_< 222 2255
3+0.§5_< § 52 2255
8+05§< en 52 2255
3+0.5§< mn 52 2255
S+o.§_z< en 52 2255
3+0.5§< 552 2255
3+05§< 222 2255
S+oe:§< 222 2255
S+o._.az< 222 2255
5+0.5§< 222 2255
3+05§< 252 2255

S+UFDvE< mmn¢mnwv m~.ow\m:\

m _.ON_E _\

vaN_E_.

m 595 _.

m vowt.:‘

m_.oN>Q-.

mvow`b__\

m _.QN>Q _‘

m _.oNE.:\

m _.ONE:.

m _.OE_Y_ __

m _.ow<m:.

m_.cw`.w:‘

m _.oN.~m:\

m _.Ow\m:.

m _.omc_m:.

m _‘oNc.m~. _.

m _.ONB__ __

mvowc_w_;

m _‘QN_G_~ _‘

m FQNB_` _.

m wom\m_` _.

230 930 252252+ UEEa 52
230 930 252252+ 2 22
230 930 25225_.+ aec 22
230 930 250252+ nos 52
230 930 25@252+ nasa 22
230 930 252.52+ H._. 22
230 930 252.`.52+ "EE..” 22
230 930 252252+ 2 32
230 930 52.2252+ nos 22
Cm30 930 252252+ uses 22
230 930 25222_.+ E§"_ 22
230 930 252~52+ “Eo._"_ 25
230 930 25225_.+ “EE"_ 2:.
230 930 252:52+ se 22
230 930 252252+ 2 2_.
cm30 930 252252+ "EE"_ 22
230 930 252.`.52+ "EE"_ 2 2
sm30 930 252252+ "EE"_ 2 §
230 930 252252+ 62 22
230 930 252252+ "£. 25

cm_>n_ mx>n_ ©m.vmmww _.mm _\+ nEo._"_ mw :.

1341 To:

1342 To:

+16517283436 Dyke DyFaf'l

+16517283436 Dyke Dylan

1343 From: +16517283436 Dyke Dylan

1344 From: +1651?283436 Dyke Dylan

1345 From: +16517283436 Dyke Dylan

1346 From: +16517283436 Dyke Dylan

1347 From: +16517283436 Dyke Dylan

1348 To:

1349 To:

+16517283436 Dyke Dylan

+16517283436 Dyke Dylan

1350 From: +16517283436 Dyke Dylan

1351 From: +16517283436 Dyke Dylan

1403 TO:

1404 To:

1405 To:

1406 To:

1407 To:

1408 To:

+16517283436 Dyke Dylan
+16517283436 Dyke Dylan
+16517283436 Dyke Dylan
+16517283436 Dyke Dylan
+16517283436 Dyke Dylan

+16517283436 Dyke Dylan

1409 From: +16517283436 Dyke Dylan

1410 From: +16517283436 Dyke Dylan

1411 From: +16517283436 Dyke Dylan

1412 To:

+16517283436 Dyke Dylan

1/6)'2019

116/2019
116/2019
1l6/2019
116/2019
1/6/2019
116/2019
1/6!2019
1/6/2019
1»'6/2019
1/6/2019
11'6/2019
1/6/2019
1/6/2019
1/6/2019
1/6/2019
1/6/2019
1/6/2019
1/6/2019
1/6/2019

1/6/2019

1116/201 9 2239:36 AM(UTC+O)

116/2019 2133:39 AM(urc+o)
1/6/2019 2;38;24 AM(urc+o)
116/2019 2137;51 Aiwurc+o)
116/2019 2:36;57 AM(urc+o)
116/2019 2:36:56 AM(urc+o)
116/2019 2:36:35 AM(u'rc+o)
ucs/2019 2:36:08 Aiwurc+o)
1/6/2019 2:36:05 AM(uTc+o)
116/2019 2136:00 Alv\(urc+o)
116/2019 2;35:47 Arv:(urc+o)
116/2019 1:30:06 Arvi(urc+o)
116/2019 1;23;54 AM(u'ro+o)
116/2019 1:23:44 AM(uTc+o)
11612019 1;23:19 AM(urc+o)
116/2019 1:23;16 AM(urc+o)
116/2019 1;23;11 AMru'rc+o)
116/2019 1:25;03 Alwurc+o)
11612019 1;27;57 AM(u~rc+o)
116/2019 1:27:46 AM(uTc+o)

116/2019 1:27:44 AM(UTC+O)

Outgoing

Outgoing
|ncoming
|ncoming
lncoming
|ncoming
|ncoming
Outgoing
Outgoing
incoming
incoming
Outgoing
Outgoing
Outgoing
Outgoing
Outgoing
Outgoing
incoming
|ncoming
incoming

Outgoing

Sent

Sent

Read

Read

Read

Read

Read

Sent

Sent

Read

Read

Sent

Sent

Sent

Sent

Sent

Sent

Read

Read

Read

Sent

Agree, but that's the only way to serve you guys
properly is when we dedicated and that makes
incentive for you guys to use us so you get what you
want and can work with us on pricing to put you
where you need to be at to win the job

Wel| yeah

Eeeeeek man....just hate business plan rely on me
at corval

No work g.o.o.b.

Worrled

Perty wortied

0000

Wou|d suck

Yeah maybe

Even if they don't win you'll have legal fees

Lori gonna convince Pete to sue you

And will leave myself several routes to get back into
the company if needed.

|t's actually an hourly sync | think

| have a daily sync of the entire |PS server being
sent to my house

Come on

Dude

Hahaha

Better start that transfer?

|f you can get the info?

Yep

Since it all DONE

1413 To: +16517283436 Dyke Dylan
1414 To: +16517283436 Dyke Dylan
1415 To: +16517283438 Dyke Dylan
1416 From: +16517283436 Dyke Dylan
1417 To: +16517283436 Dyke Dylan
1418 To: +16517283436 Dyke Dylan
1419 From: +16517283436 Dyke Dylan
1420 To: +16517283436 Dyke Dylan
1421 From: +16517283436 Dyke Dyian
1856 To: +16517283436 Dyke Dylan
1857 From: +16617283436 Dyke Dylan
1858 To: +16517283436 Dyke Dylan
1859 To: +16517283436 Dyke Dylan
1860 To: +16517283436 Dyke Dyian
1861 To: +16517283436 Dyke Dylan
1862 From: +16517283436 Dyke Dylan
1863 To: +16517283436 Dyke Dylan
1864 To: +16517283436 Dyke Dylan
1865 To: +16517283436 Dyke Dylan
1866 To: +16517283436 Dyke Dylan
1867 To: +16517283436 Dyke Dylan

1922 From: +16517283436 Dyke Dylan

1[6/2019 1/6)'2019 1:27:38 AM(UTC+O) Outgoing
1.’6/2019 1/6)'2019 1127:33 AM(UTC+O) Outgoing
1/6/2019 116/2019 1:27:28 A|VI(UTC+O) Outgoing
116/2019 116/2019 1:26:01 AM(UTC+O) incoming
1/6/2019 1!6/2019 1:25:18 AM(UTC+O) Outgoing
1/6/2019 116/2019 1:24:58 AN|(UTC+O) Outgoing
116/2019 1/6/2019 1:24:12 AN|(UTC+O) incoming
116/2019 116»'2019 1:20:47 AM(UTC+O) Outgoing
1/6/2019 116/2019 1:19:04 AM(UTC+O) incoming

12/29/2018 12129/201312:13:10 Aivi(uTc+o) outgoing
12/29/2018 1212912018 12:11;43 AM(uTc+o) incoming
1223/2018 1228/2013 11;55;38 Pivt(uTc+o) outgoing
12123/2013 121231201811;55:31 PM(uTc+t)) outgoing
izizsizots 12128/2013 11:55:00 PiviiuTc+o) outgoing
1212812013 1228/2018 11;54;53 Prvt(u'rc+o) outgoing
12/2ai2013 12123/2018 11;53:52 Pivt(u'rc+o) incoming
mize/2018 1208/2018 11;53;33 Pivt(uTc+o) outgoing
12128/2018 12123/2013 11:53:15 Pivi(uTc+o) outgoing
12,'23/2018 12128/2018 11;53;11 PM(uTc+o) outgoing
12123/2013 1228/2013 11:53:09 Pivt(uTc+o) outgoing
12123/2018 12128/2018 11;52:34 Prvt(uTo+o) outgoing

12!26/20‘18 12/26/2018 2:06:39 PN|(UTC+O) lncoming

Sent

Sent

Sent

Read

Sent

Sent

Read

Sent

Read

Sent

Read

Sent

Sent

Sent

Sent

Read

Sent

Sent

Sent

Sent

Sent

Read

And fucking easy

Sounds fun

Sweeeeet

Veah it can be two panels or two screens

50 we'd have a few to chew on for sure. Big bellisio
would be a blessing of course
Nice

SSHE job 6 of them only gotta add product pressure
with VfD control

A Sma|l panel can be turned around in 3 weeks
typically

That's 16 week lead time on equip, how fast can you
make a coupe panels?

Just sick of seeing the money go to waste. No
bonus again this year.

|Vleh don't get to greedy

Oh what could be...

Fuuuuck. Dude we gotta do this one ourselves.
Cou|d pocket like 10g each on top of fair profit
Nice!!!

Oh l didn't register that I'd be powering them
Weee! What you think of comps?

Fuck...| need to quote that.

|*

Nice :)

Oh u suppose you've got an mcc involved on this
one?

We|l l can only get excited about new company
working on your stuff. |PS holding us both back

Proi|y not up yet ..... but need to push that we get the
autocad or whatever we did for the coils

1923 From: +16517283436 Dyke Dylan
1924 From: +16517283436 Dyke Dylan
2131 To: +16517283436 Dyke Dylan
2132 From: +16517283436 Dyke Dylan
2133 To: +16517283436 Dyke Dyian
2134 From: +16517283436 Dyke Dylan
2135 To: +16517283436 Dyke Dylan
2136 To: +16517283436 Dyke Dylan
2258 From: +16517283436 Dyke Dylan

2259 To: +165'[7283436 Dyke Dylan

2260 To: +16517283436 Dyke Dylan

2572 To: +16517283436 Dyke Dylan
2573 From: +16517283436 Dyke Dylan
2574 To: +16517283436 Dyke Dylan
2575 To: +16517263436 Dyke Dylan
2576 From: +16517283436 Dyke Dylan
2577 To: +'|6517283436 Dyke Dylan

2751 From: +16517283436 Dyke Dylan

2752 To: +16517283436 Dyke Dylan

1212812018 1212612018 2:00:16 PM(UTC+O)
1212612018 1212612018 1:52:50 PM(UTC+O)
1212112018 1212112018 5200:54 AM(UTC+O)
1212112018 1212112018 5:00:39 AM(UTC+O)
1212112018 1212112018 5:00:32 AM(UTC+O)
1212112018 1212112018 5:00:25 AM(UTC+O)
1212112018 1212112018 5:00:10 AM(UTC+O)
1212112018 1212112018 4:59:40 AM(UTC+D)
1211912018 1211912018 12:09:17 AM(UTC+O)

1211912018 1211912018 12:07:44 AM(UTC+O)

1211912018 1211912018 12:07:00 AM(UTC+O)

1211012018 1211912018 4:02:55 PM(UTC+O)
1211012018 1211012018 4:00:45 PM(UTC+O)
1211012018 1211012018 4200:24 PM(UTC+O)
1211012018 1211012018 4:00:13 PM(UTC+O)
1211012018 1211012018 3:59:42 PIV|(UTC+O)
1211012018 1211012018 3105:13 PM(UTC+O)

1111612018 111161201811:53:58 PM(UTC+O)

1111612018 1111612018 11:52:45 PM(UTC+U)

incoming
incoming
Outgoing
incoming
Outgoing
incoming
Outgoing
Outgoing
incoming

Outgoing

Outgoing

Outgoing
incoming
Outgoing
Outgoing
incoming
Outgoing

incoming

Outgoing

Read

Read

Sent

Read

Sent

Read

Sent

Sent

Read

Sent

Sent

Sent

Read

Sent

Sent

Read

Sent

Read

Sent

Oh l didn't read it fully, yeah you can send it to
Corval!!
Only for money l-iarry!!!

lt gets cleaner and easier to re-use. Yeah dold was
way too much
You couldn‘t do Doid

| kinda like doing it all myself
Fuck if l know dude

Carl is good for programming which is the main
grunt of what we do.

So go cheaper like Car| or go high dollar like an
errin ho|tberg?

Yeah, that's true but....not sustainable right now
lean on his water shit if we don't have shit

l'lt see the exact details of why our work was
important in a bit here when l open my computer
again, Wou|d be so fun to pull all these
opportunities away from him.

Pete came and asked me about upcoming
opportunities. He got all excited and | saw
something with the financial guy that he depends on
our work now to hit sales numbers

Oh l was just showing that off a little. Not much data
in it yet

Well l have no user or password?

This one is for my farm to practice on

That‘s my erp system :)

What's this login?

k.ipsamerica.biz:8085

Well you better March your ass up in there and say
"six hundred fucking thousand dollars and nothing
for me and Dylan"

t_ike t have any fucking say. Only thing l have an

explicit promise on is bellisio. l've got no pennies
from any sale or raise in 2 years

soc .>ocoe ne _ouom mssoo=_ S+o:._§n_ mowean ane:; fo~.e::. §§ ego omeme~tmf+ neo._u_ anew

